STATE OF LOUISIANA
            COURT OF APPEAL, FIRST CIRCUIT

JOHN    WARDEN                                                                                     NO.        2021      CW      1552

VERSUS


ELDORADO           RESORTS,              INC.        D/ B/ A                                       FEBRUARY          24,        2022
BELLE       OF     BATON          ROUGE




In    Re:              Catfish Queen                  Partnership in Commendam d/ b/ a the Belle
                       of    Baton        Rouge        Casino, applying for supervisory writs,
                       19th        Judicial             District           Court,           Parish            of     East        Baton
                       Rouge,       No.      678815.




BEFORE:                MCCLENDON,            WELCH,          AND      THERIOT,         JJ.


        WRIT           GRANTED            WITH          ORDER.             We     vacate               the    trial          court'     s

August           13,        2021        judgment             that        denied        the        motion           for       summary
judgment           filed           by     the         defendant,            Catfish          Queen            Partnership         in
Commendam              d/ b/ a       the        Belle          of     Baton       Rouge          Casino.                The      trial
court        failed          to "       state         on    the       record      or    in writing                 the       reasons

for                          or     denying            the
       granting                                                  motion[ s]"           as    required              by     La.    Code
Civ.        P.     art.           966( C)(      4)         See        James      as    Co - Trustees                 of    Addison
Family           Trust       v.     Strobel,               2019- 0787 (         La.    App.            1st    Cir.      6/ 24/ 20),
2020        WL     3446635 (              unpublished),                   recognizing                  this    provision               is
mandatory.                  Thus,        this        matter         is   remanded           to    the        trial      court      for
compliance              with       La.     Code        Civ.      P.      art.    966( 0)(        4).


                                                                    PMC

                                                                    JEW
                                                                    MRT




COURT       OF APPEAL,              FIRST        CIRCUIT




4      DEPUTY
                 FOR
                        L
                        THE
                             RK     OF
                                  COURT
                                          COURT